 

EXHIBIT 10.4

 



[tlogo.jpg] SECURITY AGREEMENT



 

DATE AND PARTIES. The date of this Security Agreement (Agreement) is November
15, 2013. The parties and their addresses are:

 

SECURED PARTY:

THE COMMUNITY BANK

113 N Fifth Street
Suite 101

Zanesville, OH 43701

 

DEBTOR:

AXION RECYCLED PLASTICS INCORPORATED

an Ohio Corporation

4005 All American Way

Zanesville, OH 43701

 

The pronouns "you" and "your" refer to the Secured Party. The pronouns "I," "me"
and "my" refer to each person or entity signing this Agreement as Debtor and
agreeing to give the Property described in this Agreement as security for the
Secured Debts.

 

1. SECURED DEBTS. The term "Secured Debts" includes and this Agreement will
secure each of the following:

 

A. Specific Debts. The following debts and all extensions, renewals,
refinancings, modifications and replacements. A promissory note or other
agreement, No. 2312374, dated November 15, 2013, from me to you, in the amount
of $3,500,000.00.

 

B. All Debts. All present and future debts from me to you, even if this
Agreement is not specifically referenced, the future debts are also secured by
other collateral, or if the future debt is unrelated to or of a different type
than this debt. If more than one person signs this Agreement, each agrees that
it will secure debts incurred either individually or with others who may not
sign this Agreement. Nothing in this Agreement constitutes a commitment to make
additional or future loans or advances. Any such commitment must be in writing.

 

This Agreement will not secure any debt for which you fail to give any required
notice of the right of rescission. This Agreement will not secure any debt for
which a non-possessory, non-purchase money security interest is created in
"household goods" in connection with a "consumer loan," as those terms are
defined by federal law governing unfair and deceptive credit practices. In
addition, this Agreement will not secure any other debt if, with respect to such
other debt, you fail to fulfill any necessary requirements or limitations of
Sections 19(a), 32 or 35 of Regulation Z or if, as a result, the other debt
would become subject to Section 670 of the John Warner National Defense
Authorization Act for Fiscal Year 2007.

 

C. Sums Advanced. All sums advanced and expenses incurred by you under the terms
of this Agreement.

 

Loan Documents refer to all the documents executed in connection with the
Secured Debts.

 

2. SECURITY INTEREST. To secure the payment and performance of the Secured
Debts, I grant you a security interest in all of the Property described in this
Agreement that I own or have sufficient rights in which to transfer an interest,
now or in the future, wherever the Property is or will be located, and all
proceeds and products from the Property (including, but not limited to, all
parts, accessories, repairs, replacements, improvements, and accessions to the
Property). Property is all the collateral given as security for the Secured
Debts and described in this Agreement, and includes all obligations that support
the payment or performance of the Property. "Proceeds" includes cash proceeds,
non-cash proceeds and anything acquired upon the sale, lease, license, exchange,
or other disposition of the Property; any rights and claims arising from the
Property; and any collections and distributions on account of the Property.

 

This Agreement remains in effect until terminated in writing, even if the
Secured Debts are paid and you are no longer obligated to advance funds to me
under any loan or credit agreement.

 

3. PROPERTY DESCRIPTION. The Property is described as follows:

 

A. Specific Property. See attached Exhibit A.

 

4. WARRANTIES AND REPRESENTATIONS. I make to you the following warranties and
representations which will continue as long as this Agreement is in effect:

 

A. Power. I am duly organized, and validly existing and in good standing in all
jurisdictions in which I operate. I have the power and authority to enter into
this transaction and to carry on my business or activity as it is now being
conducted and, as applicable, am qualified to do so in each jurisdiction in
which I operate.

 

B. Authority. The execution, delivery and performance of this Agreement and the
obligation evidenced by this Agreement are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate
any provision of law, or order of court or governmental agency, and will not
violate any agreement to which I am a party or to which I am or any of my
property is subject.

 

C. Name and Location. My name indicated in the DATE AND PARTIES section is my
exact legal name. I will provide verification of registration and location upon
your request. I will provide you with at least 30 days notice prior to any
change in my name, address, or state of organization or registration.

 

D. Business Name. Other than previously disclosed in writing to you I have not
changed my name or principal place of business within the last 10 years and have
not used any other trade or fictitious name. Without your prior written consent,
I do not and will not use any other name and will preserve my existing name,
trade names and franchises.

 

E. Ownership of Property. I represent that I own all of the Property. I
represent that the vehicle portion of the Property is not a vehicle seized
pursuant to any federal, state or local forfeiture law. Your claim to the
Property is ahead of the claims of any other creditor, except the Ohio
Department of Development and except as disclosed in writing to you prior to any
advance on the Secured Debts. I represent that I am the original owner of the
Property and, if I am not, that I have provided you with a list of prior owners
of the Property.

 

5. DUTIES TOWARD PROPERTY.

 

A. Protection of Secured Party's Interest. I will defend the Property against
any other claim. I agree to do whatever you require to protect your security
interest and to keep your claim in the Property ahead of the claims of other
creditors. I will not do anything to harm your position.

 





Axion Recycled Plastics Incorporated

Ohio Security Agreement

  Initials ______ OH/4XXCHRISO00000000000665015N Wolters Kluwer Financial
Services ©1996, 2013 Bankers Systems™ Page 1



 

[tfooter10-4.jpg]

 

 

 

 

I will keep books, records and accounts about the Property and my business in
general. I will let you examine these and make copies at any reasonable time. I
will prepare any report or accounting you request which deals with the Property.

 

B. Use, Location, and Protection of the Property. I will keep the Property in my
possession and in good repair. I will use it only for commercial purposes. I
will not change this specified use without your prior written consent. You have
the right of reasonable access to inspect the Property and I will immediately
inform you of any loss or damage to the Property. I will not cause or permit
waste to the Property.

 

I will keep the Property at my address listed in the DATE AND PARTIES section
unless we agree I may keep it at another location. If the Property is to be used
in other states, I will give you a list of those states. The location of the
Property is given to aid in the identification of the Property. It does not in
any way limit the scope of the security interest granted to you. I will notify
you in writing and obtain your prior written consent to any change in location
of any of the Property. I will not use the Property in violation of any law. I
will notify you in writing prior to any change in my address, name or, if an
organization, any change in my identity or structure.

 

Until the Secured Debts are fully paid and this Agreement is terminated, I will
not voluntarily grant a security interest in any of the Property without your
prior written consent. I will pay all taxes and assessments levied or assessed
against me or the Property and provide timely proof of payment of these taxes
and assessments upon request.

 

C. Selling, Leasing or Encumbering the Property. I will not sell, offer to sell,
lease, or otherwise transfer or encumber the Property without your prior written
permission which shall not be unreasonably withheld. Any disposition of the
Property contrary to this Agreement will violate your rights. Your permission to
sell the Property may be reasonably withheld without regard to the
creditworthiness of any buyer or transferee. I will not permit the Property to
be the subject of any court order affecting my rights to the Property in any
action by anyone other than you.

 

6. INSURANCE. I agree to keep the Property insured against the risks reasonably
associated with the Property. I will maintain this insurance in the amounts you
reasonably require. This insurance will last until the Property is released from
this Agreement. I may choose the insurance company, subject to your approval,
which will not be unreasonably withheld.

 

I will have the insurance company name you as loss payee on any insurance
policy. I will give you and the insurance company immediate notice of any loss.
You may apply the insurance proceeds toward what is owed on the Secured Debts.
You may require added security as a condition of permitting any insurance
proceeds to be used to repair or replace the Property.

 

If you acquire the Property in damaged condition, my right to any insurance
policies and proceeds will pass to you to the extent of the Secured Debts.

 

I will immediately notify you of cancellation or termination of insurance. If I
fail to keep the Property insured, you may obtain insurance to protect your
interest in the Property and I will pay for the insurance on your demand. You
may demand that I pay for the insurance all at once, or you may add the
insurance premiums to the balance of the Secured Debts and charge interest on it
at the rate that applies to the Secured Debts. This insurance may include
coverages not originally required of me, may be written by a company other than
one I would choose, and may be written at a higher rate than I could obtain if I
purchased the insurance. I acknowledge and agree that you or one of your
affiliates may receive commissions on the purchase of this insurance.

 

7. AUTHORITY TO PERFORM. I authorize you to do anything you deem reasonably
necessary to protect the Property, and perfect and continue your security
interest in the Property. If I fail to perform any of my duties under this
Agreement or any other Loan Document, you are authorized, without notice to me,
to perform the duties or cause them to be performed.

 

These authorizations include, but are not limited to, permission to:

 

  A. pay and discharge taxes, liens, security interests or other encumbrances at
any time levied or placed on the Property.         B. order and pay for the
repair, maintenance and preservation of the Property.         C. file any
financing statements on my behalf and pay for filing and recording fees
pertaining to the Property.         D. take any action you feel necessary to
realize on the Property, including performing any part of a contract or
endorsing it in my name.         E. handle any suits or other proceedings
involving the Property in my name.         F. prepare, file, and sign my name to
any necessary reports or accountings.         G. make an entry on my books and
records showing the existence of this Agreement.

 

If you perform for me, you will use reasonable care. If you exercise the care
and follow the procedures that you generally apply to the collection of
obligations owed to you, you will be deemed to be using reasonable care.
Reasonable care will not include: any steps necessary to preserve rights against
prior parties; the duty to send notices, perform services or take any other
action in connection with the management of the Property; or the duty to
protect, preserve or maintain any security interest given to others by me or
other parties. Your authorization to perform for me will not create an
obligation to perform and your failure to perform will not preclude you from
exercising any other rights under the law or this Agreement. All cash and
non-cash proceeds of the Property may be applied by you only upon your actual
receipt of cash proceeds against such of the Secured Debts, matured or
unmatured, as you determine in your sole discretion.

 

If you come into actual or constructive possession of the Property, you will
preserve and protect the Property. For purposes of this paragraph, you will be
in actual possession of the Property only when you have physical, immediate and
exclusive control over the Property and you have affirmatively accepted that
control. You will be in constructive possession of the Property only when you
have both the power and the intent to exercise control over the Property.

 

8. DEFAULT. I will be in default if any of the following events (known
separately and collectively as an Event of Default) occur:

 

A. Payments. I fail to make a payment in full when due after a 10 day notice and
grace period.

 

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of,
appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the
voluntary or involuntary termination of existence by, or the commencement of any
proceeding under any present or future federal or state insolvency, bankruptcy,
reorganization, composition or debtor relief law by or against me, Obligor, or
any co-signer, endorser, surety or guarantor of this Agreement or any other
obligations Obligor has with you.

 

C. Business Termination. I merge, dissolve, reorganize, end my business or
existence, or a partner or majority owner dies or is declared legally
incompetent.

 

D. Failure to Perform. I fail to perform any condition or to keep any promise or
covenant of this Agreement which is not cured within 30 days after written
notice.

 

E. Other Documents. A default occurs under the terms of any other Loan Document
which is not cured within 30 days after written notice.

 

F. Other Agreements. I am in default on any other debt or agreement I have with
you which is not cured within 30 days after written notice.

 

G. Misrepresentation. I make any verbal or written statement or provide any
financial information that is untrue, inaccurate, or conceals a material fact at
the time it is made or provided.

 

H. Forfeiture. The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority.

 



Axion Recycled Plastics Incorporated

Ohio Security Agreement

  Initials ______ OH/4XXCHRISO00000000000665015N Wolters Kluwer Financial
Services ©1996, 2013 Bankers Systems™ Page 2



 

[tfooter10-4.jpg]

 

 

 

 

I. Name Change. I change my name or assume an additional name without notifying
you before making such a change.

 

J. Property Transfer. I transfer all or a substantial part of my money or
property without your consent, which shall not be unreasonably withheld.

 

K. Property Value. You determine in good faith that the value of the Property
has declined or is impaired.

 

L. Material Change. Without first notifying you, there is a material change in
my business, including ownership, management, and financial conditions.

 

M. Insecurity. You determine in good faith that a material adverse change has
occurred in my financial condition from the conditions set forth in my most
recent financial statement before the date of this Agreement or that the
prospect for payment or performance of the Secured Debts is materially impaired
for any reason.

 

9. DUE ON SALE OR ENCUMBRANCE. You may, at your option, declare the entire
balance of this Agreement to be immediately due and payable upon the creation
of, or contract for the creation of, any superior lien or encumbrance on the
Property, other than the Ohio Department of Development, or the transfer or sale
of all or any part of the Property. This right is subject to the restrictions
imposed by federal law (12 C.F.R. 591), as applicable.

 

10. REMEDIES. After I default, you may at your option do any one or more of the
following.

 

A. Acceleration. You may make all or any part of the amount owing by the terms
of the Secured Debts immediately due.

 

B. Sources. You may use any and all remedies you have under state or federal law
or in any Loan Document.

 

C. Insurance Benefits. You may make a claim for any and all insurance benefits
or refunds that may be available on my default.

 

D. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately
due and may be added to the Secured Debts.

 

E. Assembly of Property. You may require me to gather the Property and make it
available to you in a reasonable fashion.

 

F. Repossession. You may repossess the Property so long as the repossession does
not involve a breach of the peace. You may sell, lease or otherwise dispose of
the Property as provided by law. You may apply what you receive from the
disposition of the Property to your expenses, your attorneys' fees and legal
expenses (where not prohibited by law), and any debt I owe you. If what you
receive from the disposition of the Property does not satisfy the debt, I will
be liable for the deficiency (where permitted by law). In some cases, you may
keep the Property to satisfy the debt.

 

Where a notice is required, I agree that ten days prior written notice sent by
first class mail to my address listed in this Agreement will be reasonable
notice to me under the Ohio Uniform Commercial Code. If the Property is
perishable or threatens to decline speedily in value, you may, without notice to
me, dispose of any or all of the Property in a commercially reasonable manner at
my expense following any commercially reasonable preparation or processing.

 

If any items not otherwise subject to this Agreement are contained in the
Property when you take possession, you may hold these items for me at my risk
and you will not be liable for taking possession of them.

 

G. Use and Operation. You may enter upon my premises and take possession of all
or any part of my property for the purpose of preserving the Property or its
value, so long as you do not breach the peace. You may use and operate my
property for the length of time you feel is necessary to protect your interest,
all without payment or compensation to me.

 

H. Waiver. By choosing any one or more of these remedies you do not give up your
right to use any other remedy. You do not waive a default if you choose not to
use a remedy. By electing not to use any remedy, you do not waive your right to
later consider the event a default and to use any remedies if the default
continues or occurs again.

 

11. WAIVER OF CLAIMS. I waive all claims for loss or damage caused by your acts
or omissions where you acted reasonably and in good faith.

 

12. PERFECTION OF SECURITY INTEREST AND COSTS. I authorize you to file a
financing statement and/or security agreement, as appropriate, covering the
Property. I will comply with, facilitate, and otherwise assist you in connection
with obtaining perfection or control over the Property for purposes of
perfecting your security interest under the Uniform Commercial Code. I agree to
pay all taxes, fees and costs you pay or incur in connection with preparing,
filing or recording any financing statements or other security interest filings
on the Property. I agree to pay all actual costs of terminating your security
interest.

 

13. APPLICABLE LAW. This Agreement is governed by the laws of Ohio, the United
States of America, and to the extent required, by the laws of the jurisdiction
where the Property is located, except to the extent such state laws are
preempted by federal law. In the event of a dispute, the exclusive forum, venue
and place of jurisdiction will be in Ohio, unless otherwise required by law.

 

14. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. Each Debtor's obligations
under this Agreement are independent of the obligations of any other Debtor. You
may sue each Debtor individually or together with any other Debtor. You may
release any part of the Property and I will still be obligated under this
Agreement for the remaining Property. Debtor agrees that you and any party to
this Agreement may extend, modify or make any change in the terms of this
Agreement or any evidence of debt without Debtor's consent. Such a change will
not release Debtor from the terms of this Agreement. If you assign any of the
Secured Debts, you may assign all or any part of this Agreement without notice
to me or my consent, and this Agreement will inure to the benefit of your
assignee to the extent of such assignment. You will continue to have the
unimpaired right to enforce this Agreement as to any of the Secured Debts that
are not assigned. This Agreement shall inure to the benefit of and be
enforceable by you and your successors and assigns and any other person to whom
you may grant an interest in the Secured Debts and shall be binding upon and
enforceable against me and my personal representatives, successors, heirs and
assigns.

 

15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Agreement may not be amended
or modified by oral agreement. No amendment or modification of this Agreement is
effective unless made in writing and executed by you and me. This Agreement and
the other Loan Documents are the complete and final expression of the
understanding between you and me. If any provision of this Agreement is
unenforceable, then the unenforceable provision will be severed and the
remaining provisions will still be enforceable.

 

16. INTERPRETATION. Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of this Agreement.

 

17. NOTICE AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any
notice will be given by delivering it or mailing it by first class mail to the
appropriate party's address listed in the DATE AND PARTIES section, or to any
other address designated in writing. Notice to one Debtor will be deemed to be
notice to all Debtors. I will inform you in writing of any change in my name,
address or other application information. I will provide you any other, correct
and complete information you request to effectively grant a security interest on
the Property. I agree to sign, deliver, and file any additional documents or
certifications that you may consider necessary to perfect, continue, and
preserve my obligations under this Agreement and to confirm your lien status on
any Property. Time is of the essence.

 





Axion Recycled Plastics Incorporated

Ohio Security Agreement

  Initials ______ OH/4XXCHRISO00000000000665015N Wolters Kluwer Financial
Services ©1996, 2013 Bankers Systems™ Page 3



 

[tfooter10-4.jpg]

 

 

 

 

18. WAIVER OF JURY TRIAL. All of the parties to this Agreement knowingly and
intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Agreement or
any other Loan Document or related obligation. All of these parties acknowledge
that this section has either been brought to the attention of each party's legal
counsel or that each party had the opportunity to do so.

 

CONFESSION OF JUDGMENT. If I default, I authorize any attorney to appear in a
court of record and confess judgment against me in favor of you. The confession
of judgment may be without process and for any amount due on the Secured Debts
including collection costs and reasonable attorneys' fees. This is in addition
to other remedies.

 

SIGNATURES. By signing, I agree to the terms contained in this Agreement. I also
acknowledge receipt of a copy of this Agreement.

 

WARNING: BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 



DEBTOR:

 

Axion Recycled Plastics Incorporated

 

By /s/ Steven L. Silverman    Date 11/15/2013 Steven L. Silverman, CEO      

 

SECURED PARTY:

 

The Community Bank

 

By /s/ Chris Olney   Date 11/15/2013 Chris Olney, Chief Credit Officer      

 





Axion Recycled Plastics Incorporated

Ohio Security Agreement

  Initials ______ OH/4XXCHRISO00000000000665015N Wolters Kluwer Financial
Services ©1996, 2013 Bankers Systems™ Page 4



 

[tfooter10-4.jpg]

 

 

 

